Title: Acct. of the Weather in Dec. [1772]
From: Washington, George
To: 




Decr. 1st. Cloudy & like for Falling weather; being also Cold.
 


2. Clear in the forenoon but Cloudy & cold afterwards.
 


3. Clear & calm in the forenoon but Wind fresh from the Northward abt. Midday—which died away in the Afternoon.
 


4. Clear and Calm in the Morning, but Winday afterwards from the Northwest.
 


5. Calm & Cold Morning, & very Cold day. Wind hard from the Northwest.
 


6. Very like for Snow in the Morning with the Wind at South. Afternoon clear but still Cold.
 


7. Clear and pleasant with but little Wind & that Southerly.
 


8. Clear & warm with the Wind in the same Quarter.
 


9. The forenoon quite calm, warm & pleasant. Afternoon a little more Windy from the Southward.
 


10. Much such a day as yesterday being very pleasant.
 


11. Very pleasant, but somewhat Cooler. Wind Northwardly.
 


12. Clear, Calm, & very pleasant.
 


13. Wind pretty fresh from the Southwest & very lowering.
 


14. Clear and very pleasant, with little or no wind & that Southerly.
 



15. Tolerably, but a little Cloudy in the forenoon & calm, wind fresh from the Eastward in the Afternoon with Rain all Nig[ht].
 


16. Raining in the forenoon but clear afterwards & pleasant.
 


17. Very pleasant, being Mild and little Wind.
 


18. Wind Eastwardly & Raining more or less all day.
 


19. Misting Raining, & Foggy all day with but little Wind.
 


20. Much such a day as yesterday, but not quite so wet & bad.
 


21. Exceeding pleasant with but little Wind from the Southwd. & Clear.
 


22. Wind Southerly and pleasant, being clear.
 


23. Wind pretty fresh from the Northwest but not Cold.
 


24. But little Wind, & that Easterly with Rain more or less all Day.
 


25. Moderate, & tolerably clear in the forenoon. Afternoon Lowering with a good deal of Rain in the Night.
 


26. More or less Rain all day with the Wind Easterly.
 


27. Raining this day also with variable Winds which sometimes was pretty fresh from the No. West.
 


28. Calm and very pleasant Morning. Wind pretty fresh from the So. West afterwards.
 


29. Clear, Calm, & pleasant all day with but little Wind.
 


30. Calm and pleasant in the Morning. A good deal of Wind from the Westward afterwards.
 


31. Calm, Clear, & pleasant all day.
